United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      August 9, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            04-60861
                        Summary Calendar


                   GEORGE DUNBAR PREWITT, JR,

                                              Plaintiff-Appellant,

                             versus

  THOMAS E. WHITE, Secretary, Department of the Army; KAY COLE
   JAMES, Director, US Office of Personnel Management; CARI M.
    DOMINGUEZ, Chair, Equal Employment Opportunity Commission,

                                             Defendants-Appellees.


          Appeals from the United States District Court
             for the Southern District of Mississippi
                        (5:02-CV-683-BrSu)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     George Prewitt, pro se, appeals the summary judgment and

motion to dismiss awarded defendants.   Prewitt brought this action

for race and disability discrimination after not receiving the

Equal Opportunity Assistant (EOA) position with the United States

Army Corps of Engineers in Vicksburg, Mississippi.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In September 1996, in response to a vacancy announcement,

Prewitt applied for the EOA position.    The announcement stated,

inter alia:

          [C]andidates must submit OF 612; or SF-171; or
          resume; or an other application document;
          transcript or OPM Form 1170/17 (if basing
          application on any part of your education);
          Proof of Status; and any other required forms.
          Resumes must include the information requested
          in   the  instructional   pamphlet   (OF-510).
          Applications will be rated based on available
          information.

(Emphasis omitted.)   Contrary to the terms of the announcement,

Prewitt’s application consisted only of a 17 September 1996 letter,

which stated:

                Please    consider    this   letter    my
          application for the position of EEO assistant,
          GS-6.    The attached Department of Veterans
          Affairs document confirms that I am a disabled
          veteran with a service-connected disability
          rated at 30% or more.
                In addition, I have a Juris Doctorate
          from the University of Mississippi.      I have
          been in government-related employment with the
          U.S. Postal Service, and resigned in 1990.
                If you believe me to be overqualified for
          the position, I can assure you that I am not
          that smart. Besides, an unemployed attorney
          must still feed his children.
                Thank you for your consideration of this
          letter-application,     and    any   additional
          information you require will be immediately
          provided.

     By an 8 October 1996 letter, the Corps advised Prewitt that

his application did not contain the requisite materials.       The

letter listed those that had to be submitted for the application to

be considered complete.     Instead of providing the materials,


                                2
Prewitt filed an informal EEO Complaint on 18 October and filed a

formal complaint on 27 November, alleging age, race, and sex

discrimination.    An Equal Opportunity Employment Commission (EEOC)

Administrative Judge found:      Prewitt had presented no evidence of

discrimination;      and   the       Corps     provided    a      legitimate,

nondiscriminatory    reason    for    not    considering   his    application

(incomplete).     Prewitt’s EEOC appeal was denied.

     Prewitt then filed a complaint with the United States Office

of Personnel Management (OPM).        After the OPM contacted the Corps

and reviewed the documentation related to Prewitt’s application, it

dismissed the complaint.       Prewitt filed another appeal with the

Merit    System   Protection   Board.        It   dismissed    for   lack   of

jurisdiction.     The dismissal was affirmed by the Federal Circuit.

Prewitt v. Merit Sys. Protection Bd., 133 F.3d 885 (Fed. Cir.

1998).

     On 25 November 2002, Prewitt filed this action in Mississippi

state court against Thomas White (in his official capacity as

Secretary of the Army), Kay James (in her official capacity as

Director of the OPM) and Cari Dominguez (in her official capacity

as Chair of the EEOC), claiming race and disability discrimination.

Defendants removed this action to federal court.                 The district

court dismissed, for lack of subject matter jurisdiction, Prewitt’s

claims against the EEOC and granted summary judgment for the Corps

and OPM for the remaining claims.



                                      3
     We review de novo a district court’s grant of a motion to

dismiss and of summary judgment.          E.g., St. Paul Mercury Ins. Co.

v. Williamson, 224 F.3d 425, 440 n.8 (5th Cir. 2000).                         For

essentially the reasons stated by the district court in its most

comprehensive 23 July 2004 opinion, the district court did not err

in dismissing Prewitt’s claims against the EEOC or in awarding

summary judgment to the Corps and OPM.

     Prewitt also appeals the district court’s denial of his motion

to alter or amend the court’s 23 July opinion.             See FED. R. CIV. P.

59(e).   We   review   the   denial   of     a   Rule   59(e)   for   abuse    of

discretion.   See, e.g., Templet v. HydroChem Inc., 367 F.3d 473,

477 (5th Cir. 2004).    In addressing this issue, Prewitt does not

discuss how the district court abused its discretion; rather, he

lists the contents of the motion and states simply, the district

court “erred in denying the Rule 59 motion”.            Prewitt has therefore

inadequately briefed this issue.          See, e.g.,    Cinel v. Connick, 15

F.3d 1338, 1345 (5th Cir. 1994) (“A party who inadequately briefs

an issue is considered to have abandoned the claim.”).

                                                                  AFFIRMED




                                      4